Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 21, line 13, “wherein no more than one display is attached to any side wall” is vague as to whether or not the “one display” is referring the electronic display. The same vague language is found in independent claim 30, line 11.   Claims 22-29 and 31-38 are also rejected since they depend from rejected independent claims 21 and 30 respectively.  Additionally,  the recited “the storage system” in 25, 28, 29, 34, 37, 38 lacks proper antecedent basis.  It appears applicant means “storage rack”.   Regarding claim 36 which depends from claim 34, “the feedback data” lacks proper antecedent basis.   It appears claim 36 should be been dependent from claim 35 where such “feedback data” was first mentioned.  Regarding claim 39, line 11 and line 13,  “the base” lacks proper antecedent basis. It appears applicant means “the base portion”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29-34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rumbough (US Patent no. 6371296) in view of Goldburt et al (US Publication no. 2012/0273372) and further in view of Dukach et al (US Patent no. 6812851), and Sandy (US Patent no. 8232981 ).  Regarding independent claims 21, 30, and 39, Rumbough discloses a storage rack for displaying content (92, 94, 96) comprising: a storage assembly including a storage body having a plurality of side walls (four side walls 10, 20, 30, 40, figure 3) and a bottom portion (bottom portion of the storage rack where base portion 60 is enclose the bottom of the box) defining a storage cavity; the storage cavity divided into a plurality of storage compartments defined by at least one dividing panel (50, figure 3 ) arranged in the storage cavity; the storage assembly further including a base portion (the closed bottom panel 60) attached to the bottom portion.
   However, Rumbough does not disclose the plurality of displayed content are electronic contents on electronic displays controlled by control device as claimed and attached to a control device receiving portion integrally formed in the bottom portion.  Providing electronic contents on the side of products or its packaging or boxes via electronic displays are old and well in the art of advertising displays.
Goldburt discloses a storage rack for displaying electronic content (3) comprising: a storage assembly (1) including a storage body (bottle) having a side wall and a bottom portion defining a storage cavity; the storage assembly further including a base portion attached to the bottom portion (4); a control device receiving portion (4) integrally formed in the bottom portion; a control device (7, 8, 10, figure 2) attached to the control device receiving portion (4); the control device including a processing device (microprocessor 7), electronic display (3) wherein the electronic display are attached to the side wall.   It would have been obvious to one of ordinary skilled in the art to have modify the displays of Rumbough such that each display is electronic content displayed via electronic display and consequently provide control device receiving portion at the bottom portion of the storage assembly for controlling the electronic displays as taught to be desirable by Goldburt.    The combination of Rumbough and Goldburt does not disclose the control device as having a network communication device, a device charge controller, a video splitter, a plurality of video ports, one or more charging ports, and one or more communication ports.
Sandy discloses a storage rack with a storage assembly (bottle) having a bottom wherein a control device receiving portion (1) attached to the bottom portion of the storage assembly wherein control device includes network communication device (see column 2, lines 43-48; where Sandy discloses “The stand is further provided with transmitting means 7 which transmit a signal identifying the stand. The signal transmitted by the transmitting means can be received by a GPS system, supplied to a control center and then the images can be sent by the control center directly or through a hub, or through intermediate units, to the stand”). Sandy further discloses a plurality of video ports (6), one or more charging ports (11) and device charge controller (11), and one or more communication ports (7) and electronic displays (4 and 12) for displaying electronic content. 
	Dukach et al (US Patent no. 6812851 ) teaches in a display box (figure 42) having multiple side walls (1023, figure 42) each with electronic display (1036) thereon where video splitter (1042, figure 45) is provided “for the purpose of splitting each such video output into two identical video signals which are sent to corresponding LCD panels on each of the two displays 142” (column 57, lines 1-8).
It would have been obvious to one of ordinary skilled in the art to have modify the control device of Rumbough and Goldburt combined such that the control device further includes a network communication device, a device charge controller, a plurality of video ports, one or more charging ports, and one or more communication ports for communication with a server and for electronical communication purposes as taught by Sandy and  a video splitter for splitting the video output into identical video signals to corresponding electronic displays as taught to be desirable by Dukach.
Regarding claims 22 and 31, Rumbough, Goldburt, Sandy, and Dukach combination discussed above, Goldburt disclose wherein the content comprises advertising content (see paragraph [0017] in Goldburt).
Regarding claims 23 and 32, the storage rack of claim 21, in the Rumbough, Goldburt, Sandy, and Dukach combination above,  Sandy discloses further including a power controller that delivers power from the power supply to the control device (column 2, lines 63-67).  
Regarding claims 24 and 33,  regarding applicant’s recitation wherein the control device is configured to communicate to a content management server computing device in order to receive the content,  in the Rumbough, Goldburt, Sandy, and Dukach combination discussed above,  Sandy discloses  “The stand is further provided with transmitting means 7 which transmit a signal identifying the stand. The signal transmitted by the transmitting means can be received by a GPS system, supplied to a control center and then the images can be sent by the control center directly or through a hub, or through intermediate units, to the stand” (Column 2, lines 43-49). The hub being the content management server computing device.
Regarding claims 25 and 34, in the Rumbough, Goldburt, Sandy, and Dukach combination above,  Sandy discloses wherein the control device is configured to receive the content through an input device (9) connected to the storage system.  
Regarding claims 29 and 38,  in the Rumbough, Goldburt, Sandy, and Dukach combination above,  Sandy discloses the control device includes audio generating means (10) but does not specifically disclose wherein the control device includes an audio port configured to connect to an external output device, it would have been obvious to one of ordinary skilled in the art to have modify the storage rack of Rumbough, Goldburt, Sandy, and Dukach combined by generated audio via provision of audio port for connection to external audio output device as such method of generating sound is old and well-known in the art. 
Claims 26-28 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Rumbough (US Patent no. 6371296) in view of Goldburt et al (US Publication no. 2012/0273372) and further in view of Sandy (US Patent no. 8232981 ) and Dukach et al (US Patent no. 6812851) as applied to claims 21, 24, 30, and 33 above, and further in view of Novak et al (US Publication no. 2006/0100930).
  Rumbough, Goldburt, Sandy, and Dukach combined discloses a storage rack comprising all the claimed features of applicant’s invention as discussed above. 
Regarding claims claim 26-28 and 35-37,   Rumbough, Goldburt, Sandy, and Dukach combined does not disclose wherein the control device is configured to generate feedback data including status information; wherein the control device is configured to transmit the feedback data to the content management server computing device; wherein the control device is configured to receive update data that updates the control device to improve an operation of the storage system.  
Novak discloses a display rack adapted to display one or more hard-copy promotional items (e.g., business cards, brochures, any type of printed literature, etc.), and likewise adapted to also display electronic advertising content. (see at least Novak0930, Abstract, Fig. 10, par. [0015], [0048-0050]). In particular the above display rack may consist of a four-sided console arrangement, each console representative of a side wall of a box-like configuration, and each console comprising an electronic display device (a screen).  Server displays advertisements according to a schedule, wherein a user input such as scanning a card will send and will trigger an update instruction to the server, and in response, the server can alter (update) the schedule based on this user input (see at least Novak0930, par. [0032], [0044-0045]). It follows that Novak0930 teaches update data, feedback data and advertising status information, and this update data can be seen as an improvement to the operation of the data.
It would have been obvious to one of ordinary skilled in the art to have arranged the control device of Rumbough, Goldburt, Sandy, and Dukach combined such that the control device is configured to generate feedback data including status information; wherein the control device is configured to transmit the feedback data to the content management server computing device; wherein the control device is configured to receive update data that updates the control device to improve an operation of the storage system as taught to be desirable by Novak.   
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate storage racks and/or electronic display devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc